
	

114 S1628 IS: To preserve the current amount of basic allowance for housing for certain married members of the uniformed services.
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1628
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To preserve the current amount of basic allowance for housing for certain married members of the
			 uniformed services.
	
	
		1.Preservation of current basic allowance for housing for certain married members of the uniformed
 servicesNotwithstanding any other provisions of law, the amount of basic allowance for housing payable under section 403 of title 37, United States Code, as of September 30, 2015, to a member of the uniformed services who is married to another member of the uniformed services shall not be reduced unless—
 (1)the member and the member's spouse undergo a permanent change of station requiring a change of residence; or
 (2)the member and the member's spouse move into or commence living in on-base housing.  